370 F.2d 988
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Glynn CAMPBELL, d/b/a Piggly Wiggly El Dorado Co., Respondent.
No. 18472.
United States Court of Appeals Eighth Circuit.
January 17, 1967.

Arnold Ordman, Gen. Counsel, N. L. R. B.; Dominick L. Manoli, Associate Gen. Counsel; Marcel Mallet-Prevost, Asst. Gen. Counsel; and Gary Green and William J. Avrutis, Attys., N. L. R. B., were on the brief, for National Labor Relations Board.
Before MATTHES and LAY, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board has found respondent violated Section 8 (a) (1) and (5) of the National Labor Relations Act by refusing to bargain with the Union and coercively interrogating and harassing employees about their Union activity. Petitioner filed its brief and joint record in this Court on September 16, 1966. On October 13, 1966, respondent went into equity receivership in the Chancery Court of Union County, Arkansas. Counsel for respondent has petitioned the Court to withdraw, which was duly allowed. Counsel for the receiver states that there exists no authority to enter an appearance in the matter on behalf of the receiver. Respondent's brief was due on November 15, 1966. The National Labor Relations Board has now moved for a default judgment enforcing the Board's order in this case.


2
Examination of the whole record satisfies us that the Board's findings are supported by substantial evidence, Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1950); and that the order is entitled to enforcement.


3
It is so ordered.